Citation Nr: 0707601	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  03-28 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
discogenic disease, lumbar spine.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
gunshot wound, left forearm (claimed as scars).


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The veteran testified at a videoconference hearing before the 
undersigned Veterans' Law Judge in November 2006.

Below, the Board reopens the veteran's service connection 
claims.  The issues of service connection for lumbar 
discogenic disease and residuals of a gunshot wound are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
back injury in a December 1976 rating decision.

2.  The RO denied entitlement to service connection for a 
gunshot wound in a December 1976 rating decision.

3.  The veteran did not perfect an appeal of the December 
1976 rating decision.

4.  The evidence received since December 1976 is neither 
cumulative nor redundant, relates to an unestablished fact 
necessary to substantiate the claims and raises a reasonable 
probability of substantiating the claims.


CONCLUSIONS OF LAW

1.  The December 1976 decision, in which the RO denied 
entitlement to service connection for a back injury and 
residuals of a gunshot wound is final.  38 U.S.C.A. 4005(c) 
(1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1976).

2.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for discogenic 
disease, lumbar spine.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2006).

3.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for residuals of a 
gunshot wound.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159. 

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in her possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Court has ruled that the VCAA requires additional notice 
when a claimant seeks to reopen a previously denied claim.  
On March 31, 2006, the Court issued a decision in the appeal 
of Kent v. Nicholson, 20 Vet. App. 1, which held that VA must 
examine the basis for a denial of a previously disallowed 
claim and provide the veteran with notice of the evidence of 
service connection found lacking in the previous denial.  
Kent at 10.   

In this case, a May 2002 letter to the veteran provided 
notice of the evidence required to substantiate a service 
connection claim.  This letter notified the veteran that new 
and material evidence would be required to reopen the 
previously denied claims. The veteran was notified that new 
evidence is that which has not previously been considered, 
and material evidence is that which, when considered with all 
of the other evidence of record, may warrant allowance of the 
claim.

The May 2002 letter also described  VA's duty to assist and 
stated what evidence VA was responsible for obtaining and 
what evidence VA would assist the veteran in obtaining.  
Additionally, the veteran was advised to submit any pertinent 
evidence in his possession.  This letter complied with the 
timing requirements of Pelegrini, as it was provided prior to 
the initial adjudication of the appellant's claim.  

The May 2002 letter did not specifically state what evidence 
was required to substantiate the elements of service 
connection found lacking in the previous denial.  However, as 
the Board concludes below  that new and material evidence has 
been received in regard to these claims and remands the 
claims to the RO for additional development in accordance 
with VA regulations, the Board finds that the failure to 
provide such notice was harmless error and did not prejudice 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  


II.  Analysis of Claims

In a December 1976 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for a 
gunshot wound and a back injury.  The RO's denial was based 
upon findings that the low back pain reported by the veteran 
during service was acute and transitory.  The RO also 
determined that, although VA medical records showed that the 
veteran underwent surgery in 1971 to remove a metal fragment 
from his left arm, the service medical records were negative 
for any evidence of how the injury occurred.

In adjudicating the veteran's claim, the RO considered the 
service medical records and a report of a 1976 VA 
examination.

In December 1976, the veteran was notified of the decision 
and of his appellate rights, but the veteran did not appeal 
the decision to the Board.  The December 1976 decision is 
therefore final.  38 U.S.C.A. 4005(c) (1976); 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1976).

The veteran sought to reopen his claims for service 
connection by submitting a VA Form 21-4138 (Statement in 
Support of a Claim) in March 2002.  A claim that is the 
subject of a prior final denial may be reopened if new and 
material evidence is received with respect to that claim.  
Once a claim is reopened, the adjudicator must review it on a 
de novo basis, with consideration given to all of the 
evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996). 

For claims filed on or after August 29, 2001, as in this 
case, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with the 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. 3.156 (a) (2006).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final denial 
of the appellant's claim on any basis.  Evans, 9 Vet. App. at 
273.  This evidence is presumed credible for the purposes of 
reopening an appellant's claim, unless it is inherently false 
or untrue or, if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992).

In the case of any veteran who engaged in combat with the 
enemy in active service during a period of war, VA shall 
accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran. 38 U.S.C.A. § 
1154(b) (West 2002).   The veteran's DD-214 indicates that he 
received a combat action ribbon.  His exposure to combat is 
therefore presumed.

The evidence received since the prior denial of the veteran's 
service connection claims includes lay statements from 
comrades who served with the veteran, private medical 
records,  VA outpatient treatment records and a transcript of 
a Board videoconference hearing conducted in November 2006.   
The Board finds that this evidence is new, as it was not 
previously submitted to agency decisionmakers.  The Board 
also finds that this evidence is material, as it  relates to 
unestablished facts necessary to substantiate the service 
connection claims and raises a reasonable probability of 
substantiating the claims.

The newly submitted VA and private medical records indicate 
that the veteran has a current diagnosis of degenerative 
changes of the lumbar spine.  The hearing testimony and lay 
statements provide material evidence regarding how the 
veteran's back injury occurred.  The veteran testified that 
he had back pain after he was thrown from a vehicle during a 
firefight.  An April 2003 lay statement from another veteran, 
M.S., supports the veteran's account of being thrown from a 
vehicle after a landmine explosion.  This testimony, when 
considered with the previous evidence of record, including 
in-service complaints of back pain, is material.  Such 
evidence was lacking at the time of the prior denial. 

The veteran has also submitted new and material evidence 
relating to his claim for service connection for a left arm 
gunshot wound.  This new evidence includes the veteran's 
testimony and a medical record which indicates that the 
veteran was treated in October 1969 for a shrapnel wound.  At 
the hearing, the veteran testified that his left arm was 
injured when a shell casing popped out of a fire and hit him 
in the arm.  This evidence, when considered with the June 
1971 VA medical records which contain a report of a metal 
fragment wound incurred approximately two years prior, 
relates to an unestablished fact necessary to substantiate 
the claim. 

Having determined that new and material evidence has been 
received, the Board may reopen the claims of entitlement to 
service connection for discogenic disease, lumbar spine and 
gunshot wound, left forearm.

ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for discogenic disease, 
lumbar spine is reopened.  To this extent, the appeal is 
allowed.

New and material evidence having been received, the claim of 
entitlement to service connection for a gunshot wound, left 
forearm, is reopened.  To this extent, the appeal is allowed.


REMAND

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  Under 38 C.F.R. § 
3.159(c)(4) (2006), a medical examination or medical opinion 
is deemed necessary if the following criteria are met:  (1) 
The record does not include sufficient competent medical 
evidence to decide the claim; (2) The record includes 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (3) The record establishes that the claimant 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. §§ 
3.309, 3.313, 3.316 or 3.317, which manifested during an 
applicable presumptive period; and (4) The record indicates 
that the claimed disability or symptoms may be associated 
with the established event, injury or disease or another 
service-connected disability.

 During the November 2006 hearing, the veteran testified that 
he injured his back during service when he was blown off of a 
half-track during a firefight.  The service medical records 
reflect that the veteran had complaints of low back pain 
during service.  Post-service medical records contain 
diagnoses of degenerative joint disease of the lumbar spine.  
Given this evidence, an examination is necessary to determine 
whether there is a medical nexus between the in-service 
injury and a current lumbar spine condition.

An entry in the service medical records dated in October 1969 
indicates treatment for a shrapnel wound.  VA Medical records 
show that the veteran underwent surgery in June 1971 to 
remove a metal fragment from the left arm.  He reported at 
that time that he incurred the metal fragment wound 
approximately two years prior, when a cartridge exploded 
after being thrown from a fire.  An examination is therefore 
necessary to determine whether the veteran currently has a  
residual left arm disability that is etiologically related to 
the in-service metal fragment wound.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA orthopedic examination.  The veteran's 
claims filed should be forwarded to the 
examiner for review in conjunction with 
the examination, and the examiner should 
confirm in the written examination report 
that such a review was conducted.  

2.  Following a thorough examination, the 
examiner is asked to diagnose any 
discogenic disability of the lumbar spine 
and to opine whether it is at least as 
likely as not (50 percent or greater 
likelihood) that a discogenic disease of 
the lumbar spine is related to the 
reported in-service injury of being thrown 
from a truck or to complaints of back pain 
that were documented during service.  The 
examiner is asked to provide a complete 
rationale for the opinion.  

3.  The examiner should be scheduled for 
an examination of the left arm and left 
hand.  The veteran's claims filed should 
be forwarded to the examiner for review in 
conjunction with the examination, and the 
examiner should confirm in the written 
examination report that such a review was 
conducted.  

4.  Following a thorough examination, 
including radiographic and 
electrodiagnostic studies, the examiner is 
asked to diagnose any disabilities of the 
left arm and left hand.  The examiner is 
also asked to provide an opinion  as to 
whether it is at least as likely as not 
that any current disability of the left 
arm or left hand is etiologically related 
to a fragment wound sustained during 
service.  The examiner is asked to provide 
a complete rationale for the opinion.  

5.  Thereafter, the RO should readjudicate 
the claims on appeal based upon all of the 
evidence of record.  If the disposition of 
the claims remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and afford them an applicable 
opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


